Citation Nr: 0307856	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder claimed as irritable bowel disorder (IBD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  Status as a prisoner of war (POW) of the German 
government from April 5, 1945, to April 29, 1945, has been 
verified by the National Personnel Records Center (NPRC).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Regional 
Office (RO) in Los Angeles, California.  


FINDING OF FACT

In October 2002, prior to the promulgation of a decision in 
the appeal, the RO received notification (through a telephone 
call) that the veteran wished to withdraw this appeal.  
Notification of the veteran's wishes was received at the 
Board in December 2002 on a VA FORM 646 as submitted by the 
veteran's service representative.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
West Supp. 2002); 38 C.F.R. §§ 20.202(c), 20.204(b)(c) 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202(c), 20.204(b) (2002). 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  See 38 C.F.R. § 20.204(c) (2002).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


